It is with particular pleasure that my delegation joins in the congratulations expressed to the Permanent Representative of Spain, Ambassador Don Jaime de Pinies - an outstanding diplomat and well-known within United Nations circles for his important contributions to the work of the united Nations - upon his election by acclamation as President of this session of the General Assembly, at which we are celebrating the fortieth anniversary of the United Nations.
Similarly, I wish to express my delegation's thanks to his illustrious predecessor, Mr. Paul Lusaka, the Permanent Representative of Zambia, for the successful way in which he led the work of the General Assembly during its thirty-ninth session.
The Government of Costa Rica wishes to express its warm appreciation for its election to the post of Vice-President of the General Assembly. This further commits my country to increase its efforts to co-operate in the arduous tasks before this Assembly.
Our people and Government are deeply moved by the tragedy which has befallen our brothers in Mexico. That is why we noted with great pleasure the speed and the sense of solidarity with which the Assembly considered the problem and instructed the SecretaryGeneral to co-ordinate multilateral aid in consultation with the Mexican Government.
We stand on the threshold of the celebration of the fortieth anniversary of the United Nations. In a month the United Nations will have been active for four decades. This anniversary therefore, gives Member States a unique opportunity to make a far-reaching and sincere self-appraisal. It is a fitting moment to look backwards, to examine the purposes announced at the foundation of the Organization and to see to what extent an effort has been made to sake them a reality, to what extent the United Nations has lived up to the hopes placed in it when it began its work in that hopeful autumn of 1945. It is time to take stock, and to reflect on the Organization which its founders had in mind, that which we have now, and that which we wish to see in the future.
Forty year ago, Don Julio Acosta, the then Minister of Foreign Affairs of Costa Rica, signed the document which led to the birth of this Organization. Like the other founding nations, Costa Rica set great store by the united Nations as the keystone to a new international order in a world community which would be an effective guarantor of peace and co-existence among all the peoples of the world. We believed that the traumatic experience of the Second world War had been enough to make everybody aware that it was essential for the survival of mankind that there should be an international organization which would work effectively for peace, a brotherhood of States which would manage t.o overcome differences between peoples and which would not relapse into the painful ineffectiveness and frustrating irrelevance of the League of Nations.
Unfortunately, we are faced today with a harsh reality. It is true that it has been possible to avoid the bloody specter of a world conflagration, but one may wonder whether this is due to a feeling of fraternity, or whether it is simply the balance of terror which has prevented this final holocaust from occurring. whatever the answer to that question, we must acknowledge that it is not peace which has prevailed in the world over the last 40 years. How many conflicts, crises and disputes have afflicted mankind since 1945? How much blood has been shed? Hew many men and women have died as a result of violence? How many have suffered imprisonment, torture, exile and oppression?
What is perhaps most tragic about such self-appraisal is the discovery that to none of these questions can one yet give a final answer, since the figures continue to rise day by day.
A good example of this is to be found in the agenda of the Assembly. When an international problem becomes an agenda item it almost certainly will remain on that agenda year after year. Thousands of words will be uttered and it will become the subject of a mass of documents, but it is very unlikely to be satisfactorily disposed of. This is not because that is what the Organization wants or because no attempt has been made to solve those problems. The responsibility for this rests with the Member states which depart from the spirit of San Francisco whenever they feel it is in their interest to do so. It is this attitude that undermines the foundations of the United Nations and has on many occasions made the Charter a dead letter.
Nevertheless, it is only realistic to acknowledge that major progress has been made in some areas. There is no doubt that many of the specialized agencies have done an excellent job and have achieved unprecedented results which the States themselves, working alone, would not have been able to achieve. In this respect we believe that the co-operation provided by the United Nations has been of vital importance and constitutes a legitimate source of pride for this Organization.
We have read with great interest the Secretary-General's annual report on the activities of the Organization. With his customary care, he has referred to the international situation, providing a realistic and forthright account of the grave problems besetting the international community and the measures that should be adopted to resolve them. My delegation pays a tribute to and thanks the Secretary-General for the concern he shows and for his dedication to the ideals of the united Nations.
In the light of all this, it is essential to return to our original source, the spirit of 1945. We must make a vigorous effort to give effect to the ideals which governed the birth of this Organization. Let there be no more mistrust, no more thirst for power, no more use of violence and economic and political pressure to protect nefarious interests. Let this Organization gradually cease to be a forum for talking about problems and become an effective instrument for negotiation and harmony between nations, a setting for vigorous co-operation and the exchange of knowledge, where the word "war" becomes a memory of the past.
If the purposes of the united Nations are to be fully achieved it must become truly universal. This is the roost comprehensive organization ever created by human societies, but it must attain a further dimension. No people on earth should lack a voice in this chamber. There are no valid reasons for closing the doors of the United Nations on any State which is ready to accept its guiding principles. If the lessons of history show anything it is that ignoring the existence of a conflict is not the best way of resolving it. The case of the two Koreas is a good example of how today there are still outside this Organization nations whose presence is necessary if the United Nations is to represent or attempt to represent, all human activities. Universality is a necessity for this Organization, but it is still far from being achieved.
We note with enormous satisfaction the first agreements reached between the two Koreas, in which we should like to see signs of fuller understanding between the two parts of a single people.
The same ideal of universal membership should govern the efforts to find answers to the serious difficulties afflicting mankind. Political instability, economic ills and social unrest are all widespread diseases of the world today. Among all the painful problems mentioned in the Secretary-General's report, which
he refers to quite rightly as social and political poisons, I consider it necessary to refer to two which affect us in a special way and to which no State is immune.
There is an urgent need to make a radical attack on the problem of terrorism. This phenomenon, which clashes with the principles on which the united Nations is based is becoming alarmingly widespread. All States, rich and poor, are today present or potential victims of this irrational scourge. The recent kidnapping of the daughter of the President of El Salvador, Mr. Jose Napoleon Duarte, constitutes another dramatic link in this bitter chain of barbarism.
We know that very frequently an attempt is made to justify the perpetration of acts of terrorism by reference to political and social considerations. To my country this attitude is evidence of backwardness and obscurantism. The use of terror as an instrument of political action cannot be justified and must give rise to feelings of contempt and condemnation.
Terrorism is an international phenomenon. It is a delusion to imagine that any country can escape its impact. It is also a mistake to think that its presence in a State is an internal problem which the international community can ignore. An act of terrorism is a crime against mankind which wounds all countries equally. Hence, Costa Rica considers it of fundamental importance to take strong measures to eliminate this ulcer, which has grown to alarming proportions. Furthermore, this concern increases when we note that, although all States verbally condemn this repulsive phenomenon, some of them not only fail to fulfill international conventions aimed at its elimination but use terror as an instrument.
The refugee problem is of even more devastating and awesome proportions. Its persistence and growth confirms the belief that in many parts of the world the words of the United Nations Charter are still only words. Once again we see that the principles of 1945 have not become a reality. We continue to see dramatic increases in the numbers of men, women and children compelled to flee from their
places of origin to escape the horrors of war, political persecution, poverty and oppression, and the dramatic impact this has on the host nations, which do not always have the economic and social capacity to absorb the displaced persons and offer them the prospect of the decent life to which they are entitled as human beings.
Millions of people form part of this problem of our sorely tried world. In recent years its shadow has extended to my own country and has compelled us to face up to a reality of which we had previously not had experience. The number of displaced persons and refugees currently sheltered by Costa Rica may well seem derisive when compared to world figures. There are 200,000 refugees in Costa Rica, the majority being of Nicaraguan origin. However, given the size of our country, this represents an overwhelming figure - approximately 10 per cent of the total population of our country - and Costa Rica is an underdeveloped country with very weak economic potential. The complications attendant upon their presence in Costa Rica represent a difficult burden-for our country. We do not close our doors to them, we seek to assist them as much as we can, but we think it vital that the international community provide more effective assistance for the programs developed by the United Nations Office of the High Commissioner for Refugees. The commendable efforts it makes to assist refugee populations with their resettlement or possible return should be vigorously encouraged by the United Nations. The proposal to strengthen the activities of the United Nations High Commissioner for Refugees should, we believe, be considered a matter of priority. Some problems which geographically would be considered merely regional in nature are in fact so great in their impact that they join that terrible list of tragedies which faces the world today. Their scale transforms them into problems common to all mankind, and their solution must be achieved through a common effort by all mankind. They are problems whose existence is, to our regret, solid proof that the international community does not yet have effective means to eliminate hunger and poverty and to offer people a better future - problems which inevitably bring us face to face with the yawning gaps that still separate the developed and the developing world, with the shameful coexistence of abundance and malnutrition, of high technology and primitive ignorance, of the wealth enjoyed by the few and the dramatic scarcity and crushing financial burdens suffered by others.
I am specifically referring to the problem of hunger in Africa and the problem of Latin America's external debt. The critical food situation in Africa is a drama the terrible consequences of which affect millions of human beings today. It is a drama the scale of which is too great and too painful. It is a drama which is without precedent, and whose solution requires an unprecedented effort.
It is shameful that while we are talking in this Hall, so many human beings are dying of hunger. It is true that the international community has given its attention to this problem, but it is equally true that it is capable of showing more effective and energetic solidarity. It is of vital importance that more resources and greater efforts be devoted to resolving this problem and that steps be taken to ensure that such a phenomenon never occurs again.
Africa requires major international assistance to deal with serious problems of health, water supplies and housing and elementary agricultural requirements. It is painful to note that Africa's Governments must devote to the servicing of their external debt resources which are urgently needed for the development of their peoples.
Consideration of the problems of external debt lead us once again to wonder whether the new global order that the founders hoped for in 1945 has actually been achieved. This particularly applies in the case of Latin Americans, since at that time there was a general feeling that Latin America would be the region to progress most rapidly towards the attainment of economic and social progress.
Unfortunately, that expectation has not been fulfilled. Forty years later, Latin America is the region with the most serious economic problems. Latin America is beset with an unprecedented financial and economic crisis, the origin of which we are all familiar with. The contraction of international trade, protectionism in the industrialized countries and volatile high interest rates are magnifying this problem and turning into obstacles to the recovery process embarked on by the Latin American governments.
We therefore consider that responsibility for the problem of our indebtedness cannot be considered in simple terms, such as that it is solely our responsibility and it is up to us to resolve it. All of those here know full well that this crisis has various causes and the debtors are only partly responsible. We are debtors not because we wish to be so, but because an unjust international economic order has compelled us to become such. We have not denied our responsibility, but we wish to make it clear that the solution to such a major problem also lies with the industrialized countries, the lending banks and international financial institutions.
Costa Rica acknowledges its debt. It is attempting to meet it despite the harsh terms set, but it needs reasonable terms of payment, in consonance with its economic situation, so that it can consolidate its political, economic and social democracy.
Costa Rica devotes a high percentage of its resources to the improvement and development of its education and health systems and its physical infrastructure. Its disarmament policy makes this possible. However, in recent years it has had to earmark some 50 per cent of its income, deriving from exports, to external debt servicing. We do not spend money on weapons, nor are we able to spend these funds cm development.
Costa Rica considers that the scale of the problem of Latin American debt is such that it cannot be ignored by this Organization, we therefore call on the United Nations to give political and economic consideration to the search for comprehensive and practical solutions, as well as to finding new methods for negotiations which would involve all parties which in one way or another are responsible for this crisis.
Only thus can we find the right path towards solving this urgent matter.
The overwhelming external debt is not, however, the only problem filling the peoples of Latin America with dismay. Situations of injustice, aggression and violence continue to leave a scar on the lives of thousands of Latin Americans. At this time, the most cruel and visible face of this reality is the crisis which for years now has been besetting Central America, an area sorely tried by history and whose traditional problems, in themselves overwhelming, have now been compounded. Despite the wishes and interests of its inhabitants, Central America has become a further arena for East-West confrontation, an outlet for the conflict between extra-regional Powers.
Since 1983, we in Central America have seen ourselves involved in an ambitious and innovative negotiating process under the commendable auspices of Colombia, Mexico, Panama and Venezuela. The Contadora initiative, inspired by the fundamental goal of finding a peaceful solution to the crisis in Central America, has been directed at finding a solution to our problems. The Contadora process has given rise to great expectations and the reaction to it by the international community could hardly have been more encouraging.
It has become common place in international forums to issue very positive views of the Contadora initiative. To commend its spirit and to express repeated support for the Contadora mediation process is regarded as the right thing to do. This magnificent support for Contadora by the international community is a source of pleasure, because we also believe, as we have stated on many occasions, that it constitutes the most viable option for the peaceful and global solution to the problems of Central America.
Costa Rica continues to believe that this view is the correct one. But my country considers that the time has come for us to see the fruits of this process, to see real solutions rather than words. Otherwise, Contadora runs the risk of becoming an end in itself and an endless round of negotiations resolving nothing.
The loss of credibility of this Latin American initiative would have tragic and disastrous consequences. It would provide further arguments for those who believe that the sword and the rifle are the only means for resolving Central America's problems.
In this connection, we were highly satisfied and encouraged at the significant progress achieved in the last meeting of the Foreign Ministers of Central America and the Contadora countries which took place in Panama on 12 and 13 September. Today we have before us a new version of the draft Contadora Act on Peace and Co-operation in Central America. We have good reasons to believe that today we can state here that we find ourselves at a time of hope and that there are prospects of a practical solution in the relatively near future.
For the peace and prosperity of Central America, we very much hope that this is the case, and we therefore vehemently urge all the parties and all the countries that in one way or.another are present, as it were, in the Central American crisis to demonstrate with facts their determination to provide a concrete solution to the problem in our region. Let real steps be taken to subscribe to and ratify this vital document; let there be the political will that is so indispensable if this major peace effort is to become a binding legal commitment.
Costa Rica hopes that through the machinery to be established pursuant to the Contadora Act, it will be possible to solve the sole problem that leads us to consider ourselves to be part of the Central American crisis: the border aggressions committed against us by the Government of Nicaragua. During recent years Costa Rica and its Government have been the victims of constant, permanent aggression, the manifestations of which have ranged from the open, evil attack, on 31 May last, by a patrol of civil guards carrying out surveillance activities on a part of the border to the veiled threats from high military and political authorities in Nicaragua.
If the Contadora Act is to become an instrument enabling the Central American peoples to fulfill their legitimate aspirations to peace, democracy, justice and development, vigorous and effective-solidarity must be shown by the international community; this solidarity must reflect the countless expressions of support for the Contadora Group.
Real evidence of something which all countries state they desire and support would be an arms limitation. It is time that this condemnation of the arms race, expressed so many times in the General Assembly and many other international forums, took the form of concrete steps - and not only carefully worded speeches and impeccable resolutions. Too much has been said and very little has actually been done. Suffice it to recall that at the very first session of the General Assembly, in January 1946, a resolution was adopted stating that the objective was the elimination of atomic weapons and all other major weapons of mass destruction. It is shameful to admit that every day we get farther and farther away from that objective, which might well be said to have seen the light of day in this Organization.
Everyone is aware of the importance to mankind of reaching substantial agreements on disarmament, and of the vital necessity for disarmament to become a reality. Costa Rica, a neutral country without an army, has constantly supported the initiatives taken by this organization in the field of disarmament and it will continue to give its support to any steps taken along new lines on this delicate matter.
Over these 40 years we have noted with concern the relations between the two Super-Powers, They have moved from tension to confrontation, and from confrontation back to situations of tension. Nevertheless, today there are some elements which allow for optimism. Talks on disarmament are being held, and soon there will be a meeting between the leaders of the Soviet Union and the United States. The possibility of reducing tensions - something that is always desirable - seems today to enjoy better prospects than has been the case for some time.
On the initiative of Costa Rica, with the unanimous support of the Members of the General Assembly, 1986 will be declared the "International Year of Peace". This fact, which reflects the commitment to peace that is mankind's greatest desire, should become a moral and ethical force operating world-wide to direct the conscience of the leaders of the world, East and West, North and south, towards this transcendental goal, which sums up the very raison d'etre of the United Nations. In due course my delegation will circulate a draft resolution in this respect, which will be the text of the proclamation, on 24 October 1985, of the "International Year of Peace". We cordially call on all delegations to co-sponsor this draft resolution.
Lastly, we appeal to all the States Members of the Organization to ensure that the united Nations can play the leading role which it should play in solving the major problems afflicting mankind. If that is not done, all of us - to our great regret - will be directly responsible for the final holocaust.
